This is an original action filed in this court by petitioner, H. M. Davison, to review an award of the State Industrial Commission made and entered on the 11th day of May, 1926, wherein petitioner charged that while in the employ of respondent, Wilson  Company, he was injured, claiming that while pushing a truck on the *Page 53 
13th day of February, 1926, his foot slipped and he fell, sustaining an injury to both sides.
The Industrial Commission, after hearing all the evidence, found that the petitioner did not sustain a hernia or other disability as a result of the alleged accident on the 13th day of February, 1926.
Petitioner was represented by F. P. Hutchison before the Industrial Commission who filed the instant case in this court for petitioner.
This case was set for oral argument before this court on March 22, 1926, and no one appeared for petitioner. We have carefully examined the record of the proceedings before the Industrial Commission, and there is conflict in the evidence as to the nature or cause of the injury, if any, sustained by petitioner.
Section 7294, C. O. S. 1921, as amended by chapter 61, Session Laws of 1923, page 125, provides in part:
"The decision of the Commission shall be final as to all questions of fact. * * *"
— and it has been held by this court in numerous cases that where a decision or award of the Commission is supported by competent evidence, the same will not be disturbed by this court on review. See Raulerson v. State Industrial Commission,76 Okla. 8, 183 P. 880.
The judgment and award of the Industrial Commission is therefore affirmed.
BRANSON, C. J., and PHELPS, LESTER, HUNT, RILEY, and HEFNER, JJ. concur.